Title: From George Washington to Jonathan Trumbull, Sr., 26 February 1780
From: Washington, George
To: Trumbull, Jonathan Sr.


          
            Sir
            Head Qrs Morris Town February 26. 1780
          
          Since I had the Honor of addressing Your Excellency on the 20th Instant—It has been found, that there was an Error in the Return then transmitted, with respect to the number of Men belonging to the State in the artillery. Instead of 4 there are 77 in Lamb’s Battallion, 76 of which are for the War—and 7 in Captain Walker’s company for the same time. I have the Honor to be with the most perfect respect & esteem Yr Excellency’s Most Obedt sert
          
            Go: Washington
          
        